Case: 20-10764     Document: 00515904408        Page: 1    Date Filed: 06/17/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 17, 2021
                                 No. 20-10764                       Lyle W. Cayce
                                                                         Clerk

   Christopher Kelson; Dakota Kelson, and Estate of
   Hirschell Fletcher, Jr.; Rylie Kimbrell; Estate of
   Hirschell Fletcher, Jr.,

                                                          Plaintiffs—Appellees,

                                     versus

   Kyle Foster Clark, Firefighter; Brad Alan Cox, Firefighter,

                                                      Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-3308


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         This interlocutory appeal arises out of the district court’s denial of
   defendants Kyle Clark and Brad Cox’s motion to dismiss on the basis of
   qualified immunity for claims of failure to treat and the wrongful death of
   Hirschell Wayne Fletcher, Jr., who died from previously sustained head
   trauma while in custody. We AFFIRM.
Case: 20-10764         Document: 00515904408             Page: 2      Date Filed: 06/17/2021




                                          No. 20-10764


                                               I.
          As alleged in the plaintiffs’ operative complaint, at approximately 5:30
   p.m. on December 30, 2016, Hirschell Wayne Fletcher, Jr., who was
   homeless and previously diagnosed with schizophrenia, was assaulted and
   robbed outside a soup kitchen in Dallas, Texas. Shortly thereafter, Fletcher
   was again assaulted—this time, a punch to the head—causing him to fall and
   hit his head on a wall. Bystanders subsequently alerted Dallas Police Officer
   George Morales to the incident. After briefly speaking to Fletcher, Morales
   called two fellow officers as well as two Dallas Fire-Rescue paramedics, Kyle
   Clark and Brad Cox, to the scene.
           Fletcher told the officers and paramedics that he needed medical
   attention for his head injuries, for which it is alleged that “[b]lood and
   contusions from the beatings was [sic] patently visible.” However, “instead
   of examining and treating him,” the officers and paramedics “began
   harassing and openly laughing” at Fletcher for ten minutes as he sat on the
   sidewalk in pain.1 It is further alleged that the police officers “assumed
   Fletcher to be drunk,” but “made no investigation to determine whether
   Fletcher was intoxicated.” 2
          Fletcher was subsequently arrested, charged with public intoxication,
   and taken to the Dallas Marshal’s Office and City Detention Center.
   Fletcher continued to complain of his visible head injuries and need for



          1
              This interaction was also recorded on Officer Morales’s body and car cameras.
          2
             On appeal, plaintiffs say that Fletcher was “sober,” but this is not expressly
   alleged in the operative complaint, which alleges only that “Defendants Morales, Todd,
   and Morris assumed Fletcher to be drunk” and that they “made no investigation to
   determine whether Fletcher was intoxicated before or after arresting and imprisoning
   Fletcher and thereafter charging him for public intoxication . . . solely because he was
   homeless and mentally ill.”




                                                2
Case: 20-10764        Document: 00515904408              Page: 3      Date Filed: 06/17/2021




                                         No. 20-10764


   medical attention to Officer Morales while in transit and again to the booking
   officers upon arrival at the detention center.
           Once booked, Fletcher lay underneath a mattress in his cell and was
   allegedly ignored by the officers who passed by intermittently. The next
   morning, at 5:00 a.m. on December 31, 2016, Fletcher was found
   unresponsive in his cell and rushed to the hospital. He died shortly thereafter
   due to a bleed caused by the head injuries he sustained the day before.
           Allegedly, paramedics Clark and Cox later falsely stated in their
   reports that they never had any contact with Fletcher on December 30, 2016,
   to “cover up their egregious behavior.” Clark and Cox were subsequently
   indicted in Dallas County state court for “falsifying their report stating that
   Fletcher had been taken from the scene prior to their arrival.” 3
           In December 2018, Fletcher’s estate and children subsequently filed
   this suit for monetary damages pursuant to 42 U.S.C. § 1983 against the City
   of Dallas, the individual Dallas police officers, the two paramedics (Clark and
   Cox), and the individual detention facility employees. This interlocutory
   appeal involves only the claims against paramedics Clark and Cox for failure
   to treat in violation of the Fourteenth Amendment and a derivative wrongful
   death claim.
           On September 13, 2019, Clark and Cox moved to dismiss the two
   claims against them on the basis of qualified immunity. On July 14, 2020, the




           3
            At the time of the operative complaint, Clark and Cox’s criminal cases were still
   pending. Since then, plaintiffs assert that “Clark and Cox both pled guilty to the charges
   for tampering with a government record,” and ask us to take judicial notice of those guilty
   pleas. We need not do so here because it is enough at this stage to accept as true, as we
   must, plaintiffs’ well-pleaded allegations that the paramedics were indicted for this
   conduct.




                                               3
Case: 20-10764         Document: 00515904408                Page: 4       Date Filed: 06/17/2021




                                           No. 20-10764


   district court summarily denied their motion in a two-paragraph order. Clark
   and Cox timely appealed the district court’s denial of qualified immunity. 4
                                                 II.
           “[A] district court’s denial of a claim of qualified immunity, to the
   extent that it turns on an issue of law, is an appealable ‘final decision’ within
   the meaning of 28 U.S.C. § 1291 notwithstanding the absence of a final
   judgment. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). Consequently, we
   have jurisdiction to review Clark and Cox’s interlocutory appeal of the
   district court’s denial of qualified immunity under the collateral order
   doctrine. Id.; Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
           We review the district court’s denial of Clark and Cox’s motion to
   dismiss de novo. 5 McLin v. Ard, 866 F.3d 682, 688 (5th Cir. 2017). In doing
   so, “we must accept all well-pleaded facts as true and draw all reasonable
   inferences in favor of the nonmoving party.” Morgan v. Swanson, 659 F.3d
   359, 370 (5th Cir. 2011) (en banc). However, we do not presume to be true



           4
             Clark and Cox are represented separately from the other defendants. The Dallas
   police officers and detention facility employees also moved to dismiss the § 1983 claims
   against them for failure to state a claim under Rule 12(b)(6), but they did not assert qualified
   immunity. The district court denied this motion in the same order denying Clark and Cox’s
   qualified immunity defense. Since then, on August 4, 2020, the remaining defendants
   moved for summary judgment asserting, inter alia, qualified immunity. On October 6,
   2020, the district court granted the parties’ joint request to stay the case pending this
   court’s resolution of Clark and Cox’s interlocutory appeal, while noting that the City and
   police officers’ motion for summary judgment remains pending.
           5
             Ordinarily “[d]istrict courts should state for the record the reasons for denying
   immunity. We assume from the district court’s form dismissal, however, that it found that
   disputed issues of material fact existed, which, if true, would constitute violations of clearly
   established law by [Clark and Cox].” Morin v. Caire, 77 F.3d 116, 119 n.3 (5th Cir. 1996)
   (citations omitted); accord Schaper v. City of Huntsville, 813 F.2d 709, 713 (5th Cir. 1987)
   (“[D]istrict courts should state for the record, and for the benefit of the circuit court on
   appeal, their reasons for denying immunity.”).




                                                  4
Case: 20-10764      Document: 00515904408           Page: 5    Date Filed: 06/17/2021




                                     No. 20-10764


   “legal conclusions; mere ‘labels’; ‘[t]hreadbare recitals of the elements of a
   cause of action’; ‘conclusory statements’; and ‘naked assertions devoid of
   further factual enhancement.’” Id. (alteration in original) (quoting Ashcroft
   v. Iqbal, 556 U.S. 662, 678 (2009)). Though the complaint need not contain
   “detailed factual allegations,” it must contain sufficient factual material that,
   accepted as true, “allows the court to draw the reasonable inference that the
   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). “[O]f
   course, a well-pleaded complaint may proceed even if it strikes a savvy judge
   that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556.
          “When a defendant asserts a qualified-immunity defense in a motion
   to dismiss, the court has an ‘obligation . . . to carefully scrutinize [the
   complaint] before subjecting public officials to the burdens of broad-reaching
   discovery.’” Longoria v. San Benito Indep. Consol. Sch. Dist., 942 F.3d 258,
   263–64 (5th Cir. 2019) (alterations in original) (quoting Jacquez v. Procunier,
   801 F.2d 789, 791 (5th Cir. 1986)). “[A] plaintiff seeking to overcome
   qualified immunity must plead specific facts that both allow the court to draw
   the reasonable inference that the defendant is liable for the harm he has
   alleged and that defeat a qualified immunity defense with equal specificity.”
   Backe, 691 F.3d at 648. Courts are obligated to “implement a qualified
   immunity defense ‘at the earliest possible stage of litigation,’” because
   “qualified immunity means immunity from having to stand trial, not simply
   immunity from monetary liability.” Westfall v. Luna, 903 F.3d 534, 542 (5th
   Cir. 2018) (quoting Brown v. Glossip, 878 F.2d 871, 874 (5th Cir. 1989)).
          “The doctrine of qualified immunity protects government officials
   from civil damages liability when their actions could reasonably have been
   believed to be legal.” Morgan, 659 F.3d at 370. “When a defendant invokes
   qualified immunity, the burden is on the plaintiff to demonstrate the
   inapplicability of the defense.” McClendon v. City of Columbia, 305 F.3d 314,



                                          5
Case: 20-10764      Document: 00515904408           Page: 6     Date Filed: 06/17/2021




                                     No. 20-10764


   323 (5th Cir. 2002) (en banc). The plaintiff must show “(1) that the official
   violated a statutory or constitutional right, and (2) that the right was ‘clearly
   established’ at the time of the challenged conduct.” Morgan, 659 F.3d at 371
   (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).
                                          III.
          The plaintiffs primarily assert that paramedics Clark and Cox violated
   Fletcher’s Fourteenth Amendment right when they failed to treat his visible
   head wounds, which ultimately led to his death. See Hare v. City of Corinth,
   74 F.3d 633, 645 (5th Cir. 1996) (en banc). Specifically, they claim that Clark
   and Cox “were trained to provide medical care, they had a duty to assess and
   render care to those in need, . . . and they breached that duty.”
          “[P]retrial detainees have a constitutional right, under the Due
   Process Clause of the Fourteenth Amendment, not to have their serious
   medical needs met with deliberate indifference.” Thompson v. Upshur Cnty.,
   245 F.3d 447, 457 (5th Cir. 2001) (citing, inter alia, Estelle v. Gamble, 429 U.S.
   97, 103 (1976), and Hare, 74 F.3d at 636). “To succeed on a deliberate-
   indifference claim, plaintiffs must show that (1) the official was ‘aware of
   facts from which the inference could be drawn that a substantial risk of
   serious harm exists,’ and (2) the official actually drew that inference.” Dyer
   v. Houston, 964 F.3d 374, 380 (5th Cir. 2020) (quoting Domino v. Tex. Dep’t
   of Crim. Just., 239 F.3d 752, 755 (5th Cir. 2001)).
          “Deliberate indifference is an extremely high standard to meet.” Id.
   (quoting Domino, 239 F.3d at 756). An official is not liable unless he “knows
   of and disregards an excessive risk” to a plaintiff’s safety. Garza v. City of
   Donna, 922 F.3d 626, 635 (5th Cir.) (quoting Farmer v. Brennan, 511 U.S. 825,
   837 (1994)), cert. denied, 140 S. Ct. 651 (2019). However, “deliberate
   indifference cannot be inferred merely from a negligent or even a grossly
   negligent response to a substantial risk of serious harm.” Thompson, 245 F.3d




                                           6
Case: 20-10764      Document: 00515904408          Page: 7    Date Filed: 06/17/2021




                                    No. 20-10764


   at 459 (citing Hare, 74 F.3d at 649–50). Rather, “the plaintiff must show that
   the officials ‘refused to treat him, ignored his complaints, intentionally
   treated him incorrectly, or engaged in any similar conduct that would clearly
   evince a wanton disregard for any serious medical needs.’” Domino, 239 F.3d
   at 756 (quoting Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985)); accord
   Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006).
                                         A.
          As a threshold matter, the parties dispute whether plaintiffs
   adequately allege that Fletcher was in police custody as an arrestee or pretrial
   detainee. The parties agree that the paramedics’ obligations under the
   Fourteenth Amendment began only once Fletcher was detained by the
   police. However, Clark and Cox assert that the “pleadings fail to establish
   that Fletcher was in custody at the time that Clark and Cox allegedly failed
   to treat him.”
          “After the initial incidents of a seizure have concluded and an
   individual is being detained by police officials but has yet to be booked, an
   arrestee’s right to medical attention, like that of a pretrial detainee, derives
   from the Fourteenth Amendment.” Nerren v. Livingston Police Dep’t, 86 F.3d
   469, 473 (5th Cir. 1996). In the Fourth Amendment context, “a seizure
   occurs when, under the totality of the circumstances, a reasonable person
   would have thought he was not free to leave.” Keller v. Fleming, 952 F.3d
   216, 222 (5th Cir. 2020) (citing Michigan v. Chesternut, 486 U.S. 567, 572
   (1988)). “Physical force is not required to effect a seizure; however, absent
   physical force, ‘submission to the assertion of authority’ is necessary.”
   McLin, 866 F.3d at 691 (quoting California v. Hodari D., 499 U.S. 621, 626
   (1991)); accord Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968) (“Only when the
   officer, by means of physical force or show of authority, has in some way




                                          7
Case: 20-10764         Document: 00515904408              Page: 8       Date Filed: 06/17/2021




                                          No. 20-10764


   restrained the liberty of a citizen may we conclude that a ‘seizure’ has
   occurred.”).
           Clark and Cox principally argue that the complaint does not allege that
   Fletcher was physically restrained at the time they arrived on the scene, and
   that after their alleged failure to treat Fletcher, he was “thereafter” arrested
   and taken to the detention facility. Clark and Cox concede, as they must, that
   “a reasonable person would not have thought that Fletcher was free to leave
   once Fletcher was being transported to the City’s detention facility in Officer
   Morales’ patrol car,” but that “prior to that point, Fletcher was neither an
   arrestee nor pretrial detainee . . . [while] just sitting on the sidewalk talking
   with the officers and paramedics.” By contrast, the plaintiffs argue that
   Fletcher was detained earlier: he “submitted to police authority and
   reasonably believed [he] was not free to leave [] while on the street before
   being transported to the Detention Center.” 6
           While we agree with Clark and Cox that the precise timeline of events
   is underdeveloped, “detailed factual allegations” are not required at the
   pleadings stage. See Iqbal, 556 U.S. at 678. Mindful of the standards
   governing Clark and Cox’s motion to dismiss, and drawing all reasonable
   inferences in favor of the nonmoving party, the plaintiffs have pleaded
   sufficient factual material to allege that Fletcher was detained.
           For example, by the time Clark and Cox arrived, the plaintiffs allege
   that Officer Morales had already called two other police officers to the scene.
   With the arrival of the two paramedics, the plaintiffs allege that Fletcher was
   surrounded, and harassed, by five officers while he sat on the sidewalk.



           6
            Plaintiffs also assert on appeal that Fletcher was “intercepted and forced to sit on
   the sidewalk.” We do not rely on these statements because they are not alleged in the
   operative complaint.




                                                8
Case: 20-10764      Document: 00515904408           Page: 9    Date Filed: 06/17/2021




                                     No. 20-10764


   Fletcher was subsequently arrested, cited for public intoxication, and
   transported to the detention facility.
          Consequently, we agree with the plaintiffs that between when Clark
   and Cox arrived and allegedly failed to treat Fletcher, but before he was
   formally transported, a reasonable person in Fletcher’s position—
   surrounded and confronted by five officers—may not have thought he was
   free to leave, and was therefore detained. Clark and Cox’s alternative
   argument rests on an overly narrow reading of the operative complaint and
   an undue reliance on the word “thereafter.”
                                            B.
          Next, we consider whether the plaintiffs sufficiently allege that
   Fletcher’s constitutional rights were violated. The parties do not dispute
   that pretrial detainees have a Fourteenth Amendment right to medical care.
   See Hare, 74 F.3d at 645; Thompson, 245 F.3d at 457; Dyer, 964 F.3d at 380.
   Rather, we must determine whether the plaintiffs here adequately allege that
   paramedics Clark and Cox acted with deliberate indifference in failing to treat
   Fletcher.
          After arriving on the scene, Clark and Cox allegedly failed to provide
   any substantive treatment to Fletcher, despite “patently visible” “[b]lood
   and contusions” and Fletcher’s repeated protestations of a head injury.
   Contrary to Clark and Cox’s assertions, the paramedics were not “merely”
   negligent in failing to provide “additional treatment,” or because they
   provided an “incorrect diagnosis”—both of which our court has emphasized
   are insufficient to establish deliberate indifference. See Dyer, 964 F.3d at 381;
   Domino, 239 F.3d at 756. Here, the plaintiffs allege that the paramedics
   entirely failed to treat Fletcher despite his protestations and visible head
   injuries. To the extent Clark and Cox assert that they could not have been
   expected to diagnose Fletcher’s internal bleeding, our court has emphasized




                                            9
Case: 20-10764     Document: 00515904408           Page: 10   Date Filed: 06/17/2021




                                    No. 20-10764


   that an “official’s knowledge of a substantial risk of harm may be inferred if
   the risk was obvious.” Easter, 467 F.3d at 463–64 (distinguishing “mere
   disagreement with the course of treatment” from allegations that nurse
   refused to provide treatment to prisoner complaining of severe chest pain
   after being informed of his history of cardiac problems, which “meets the
   ‘deliberate indifference’ threshold”).
          Moreover, instead of treating or even evaluating the visible head
   injuries, Clark and Cox allegedly mocked Fletcher and then, in an apparent
   attempt to cover their tracks, allegedly lied in their official report about
   interacting with Fletcher at all. Taken together, this is enough to allege that
   the officials “refused to treat him,” “ignored his complaints,” and engaged
   in conduct that “clearly evince[d] a wanton disregard for any serious medical
   needs.” Domino, 239 F.3d at 756 (internal quotation marks and citation
   omitted).
          Clark and Cox’s contrary arguments are unavailing. They primarily
   assert that Fletcher’s allegations are indistinguishable from Dyer v. Houston,
   in which this court affirmed the paramedics’ motion to dismiss based on
   qualified immunity. 964 F.3d at 380–81. We disagree.
          In Dyer, the plaintiffs brought deliberate indifference claims against
   the paramedics and officers following the death of their 18-year-old son,
   Graham, who died in police custody. Id. at 377. When the paramedics arrived
   on the scene, they examined Graham, who “had sustained a visible and
   serious head injury,” and learned that he “had ingested LSD and was
   incoherent and screaming . . . and was in a drug induced psychosis.” Id. at
   377–78. Following the paramedics’ examinations, Graham was “walked to
   the police car without resistance or struggle” and driven to jail. Id. at 378.
   While being transported by the police officers (but not the paramedics),
   Graham repeatedly bashed his head against the car over 40 times, and




                                         10
Case: 20-10764         Document: 00515904408                Page: 11        Date Filed: 06/17/2021




                                            No. 20-10764


   subsequently died as a result of the “extensive blunt force injuries to [his]
   head and cranial hemorrhaging.” Id. at 379.
           The Dyer plaintiffs claimed that the paramedics violated Graham’s
   Fourteenth Amendment right because, “after examining Graham and
   observing his head injury and drug-induced behavior,” they should have
   provided additional care, such as sending Graham to the hospital, providing
   further monitoring, or sedating him. Id. at 381. In affirming the district
   court’s dismissal of these claims, this court held that the parents alleged “[a]t
   most . . . that the Paramedics acted with negligence in not taking further steps
   to treat Graham after examining him,” which is insufficient to support a
   deliberate indifference claim. Id. Moreover, “the decision whether to
   provide additional treatment is a classic example of a matter for medical
   judgment, which fails to give rise to a deliberate-indifference claim.” Id.
   (internal quotation marks and citations omitted).
           As in Dyer, Clark and Cox assert that the plaintiffs here allege that the
   paramedics failed to properly treat Fletcher or bring him to the hospital
   despite being alerted that he suffered a serious head injury. But that is where
   the similarities end. Unlike in Dyer, Clark and Cox’s alleged conduct
   demonstrated that they had a greater awareness of Fletcher’s visible head
   injuries—both allegedly in the moment and after the fact in their false
   reporting—yet simultaneously they provided less treatment than the Dyer
   paramedics. 7



           7
              On this point, our court’s reversal of the district court’s dismissal of the deliberate
   indifference claims against the officers in Dyer v. Houston is also illustrative. Dyer, 964 F.3d
   at 381. There, in reviewing the summary judgment record, we concluded that a reasonable
   factfinder could find that the Dyer officers were aware that Graham, “in the grip of a drug-
   induced psychosis, struck his head violently . . . over 40 times en route to jail and thereby
   sustained severe head trauma,” yet “sought no medical care” for him, “[n]or did they alert
   jail officers” of the incident. Id. at 381–82. Consequently, we held that “[a] reasonable




                                                  11
Case: 20-10764        Document: 00515904408               Page: 12       Date Filed: 06/17/2021




                                          No. 20-10764


           Clark and Cox further attempt to minimize these allegations,
   contending that “inappropriate comments and/or laughing are legally
   irrelevant” to deliberate indifference claims. Not so. For example, in
   affirming the officers’ motion for summary judgment on the deliberate
   indifference claims in Aguirre v. City of San Antonio, 995 F.3d 395 (5th Cir.
   2021), the court noted that an officer’s demeanor is relevant to determining
   whether he subjectively disregarded a risk of serious harm. In that case, the
   police’s dashcam videos showed that the officers surrounding Aguirre—who
   was lying in a prone, “hog-tie-like” position, ultimately leading to his death
   from asphyxiation—were “smiling and laughing” before an officer
   attempted CPR. Id. at 403–04. However, the court emphasized that the
   officers “quickly took on a sober aspect as Aguirre remained unresponsive,
   which suggests their initial manner was the result of subjective unawareness
   of the risk rather than knowledge of the risk and a deliberate choice not to
   take any precautions against the realization of the danger’s fatal
   consequences.” Id. at 421. 8
           By contrast, the plaintiffs here allege that Clark, Cox, and the
   surrounding officers harassed and laughed at Fletcher until he was
   transported to the detention facility, all without any medical treatment. As




   jury could find that Graham’s injuries—from which Graham would die within roughly 24
   hours—were so severe, and their cause so plainly evident to the Officers, that the Officers
   acted with deliberate indifference by failing to seek medical attention” and “failing to
   inform jail personnel about [his] injuries.” Id.
           8
             Clark and Cox cite other inapposite authority for the proposition that an officer’s
   threats or use of racial slurs are insufficient to sustain an excessive force claim, which are
   not germane to plaintiffs’ allegations here. See Bender v. Brumley, 1 F.3d 271, 274 & n.4
   (5th Cir. 1993) (“Mere allegations of verbal abuse do not present actionable claims under
   § 1983.” (citing McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983))).




                                                12
Case: 20-10764        Document: 00515904408               Page: 13       Date Filed: 06/17/2021




                                          No. 20-10764


   alleged, such conduct supports that the paramedics may have been both
   subjectively aware of, and disregarded, Fletcher’s serious risk of injury. 9
                                                C.
           As to the second prong of qualified immunity, we consider whether
   Fletcher’s constitutional rights were clearly established at the time plaintiffs
   allege that he was denied treatment. Our analysis under this prong “asks
   whether the detainee’s right to treatment for serious medical needs was
   ‘clearly established’ such that every ‘reasonable official would understand
   that what [he] is doing violates that right.’” Baldwin v. Dorsey, 964 F.3d 320,
   326 (5th Cir. 2020) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)),
   cert. denied, 141 S. Ct. 1379 (2021). “To answer that question in the
   affirmative, we must be able to point to controlling authority—or a ‘robust
   consensus of persuasive authority’—that defines the contours of the right in
   question with a high degree of particularity.” Morgan, 659 F.3d at 371–72
   (quoting al-Kidd, 563 U.S. at 742); accord Mullenix v. Luna, 577 U.S. 7, 12
   (2015) (“We do not require a case directly on point, but existing precedent
   must have placed the statutory or constitutional question beyond debate.”
   (quoting al–Kidd, 563 U.S. at 741)).
           It is undisputed that, at the time Clark and Cox allegedly failed to treat
   Fletcher, the law was clearly established that pretrial detainees have a
   Fourteenth Amendment right to medical care. See, e.g., Hare, 74 F.3d at 645;
   Thompson, 245 F.3d at 457; Dyer, 964 F.3d at 380; see also Jacobs v. W.
   Feliciana Sheriff’s Dep’t, 228 F.3d 388, 393–94 (5th Cir. 2000). Nor is it
   disputed that plaintiffs could demonstrate a violation of Fletcher’s


           9
             Clark and Cox also argue that plaintiffs’ derivative wrongful death claim should
   be dismissed because the plaintiffs fail to allege a plausible failure to treat claim. Because
   we conclude otherwise, Clark and Cox’s dismissal challenge to the wrongful death claim
   likewise fails.




                                                13
Case: 20-10764      Document: 00515904408          Page: 14   Date Filed: 06/17/2021




                                    No. 20-10764


   constitutional rights by showing that an official “‘refused to treat him,
   ignored his complaints, intentionally treated him incorrectly, or engaged in
   any similar conduct that would clearly evince a wanton disregard for any
   serious medical needs.’” Domino, 239 F.3d at 756 (quoting Johnson, 759 F.2d
   at 1238); Easter, 467 F.3d at 464 (same).
          Instead, Clark and Cox argue that clearly established law does not
   require them to provide medical care to an individual who is “not a pretrial
   detainee.” This is irrelevant; for the reasons previously stated, Fletcher was
   allegedly detained at the relevant time. Alternatively, Clark and Cox contend
   that the law does not require them to diagnose an “internal brain bleed that
   was not observable to the naked eye.” But that mischaracterizes the
   complaint, which alleges that the paramedics failed to treat Fletcher’s visible
   head injuries at all.
                                        IV.
          For the foregoing reasons, the district court’s denial of Clark and
   Cox’s motion to dismiss on the basis of qualified immunity is AFFIRMED.




                                         14